Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On October 1, 2015 (“Closing Date”), Autobytel Inc., a Delaware corporation (“Autobytel” or “Company”) entered into and consummated an Agreement and Plan of Merger (the “Merger Agreement”), by and among Autobytel, New Horizon Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Autobytel (“Merger Sub”), AutoWeb, Inc., a Delaware corporation (“AutoWeb”) and José Vargas, in his capacity as Stockholder Representative. Pursuant to the Merger Agreement, Merger Sub merged with and into AutoWeb (the “Merger”), with AutoWeb continuing as the surviving corporation and as a wholly owned subsidiary of Autobytel The pro forma financial statements are prepared in conformity with theSecurities Exchange Commission ("SEC"), Regulation S-X: Article 3, Rule 3.05, Financial Statements of Businesses Acquired or to be Acquired ("Rule 3.05") and Article 11, Pro forma Financial Information ("Article 11"). Certain information and disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP")have been condensed or omitted pursuant to such rules and regulations. However, we believe that the disclosures provided herein are adequate to make the information presented not misleading. The following unaudited pro forma condensed combined financial statements are derived from the historical audited financial statements for the year ended December 31, 2014 and from the quarterly unaudited financial statements for the nine months ended September 30, 2015, of the Company and AutoWeb. The pro forma statements of income arepresented to include the effects of the Merger Agreement as of January 1, 2014. The unaudited pro forma condensed combined balance sheet is presented to include the effects of the Merger Agreement as of September 30, 2015. The unaudited pro forma condensed combined financial statements do not include any adjustments regarding liabilities incurred or cost savings achieved resulting from the integration of the two companies, as management is in the process of assessing what, if any, future actions are necessary. However, additional liabilities ultimately may be recorded for costs associated with removing redundant operations that could affect amounts in these unaudited pro forma combined financial statements, and their effects may be material and would be reflected in the statement of operations. Significant assumptions, estimates and adjustments herein have been made solely for purposes of developing these unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical consolidated financial statements and related notes of the Company and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained in the Company's Annual Report on Form 10-K for the year ended December31, 2014, as well as the audited historical financial statements and related notes of AutoWebas of December31, 2014and December 31, 2013, which are attached as Exhibit99.1 in this Form 8-K. The unaudited pro forma combined financial statements are not intended to represent or be indicative of the consolidated results of operations or financial condition of the Company that would have been reported had the merger been completed as of the dates presented, and should not be construed as representative of the future consolidated results of operations or financial condition of a combined entity. 1 AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEETAs of September 30, 2015 Pro Forma Historical Adjustments Pro Forma Autobytel AutoWeb (Note 5 ) Combined (in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ ) (a) $ Accounts receivable, net ) (b) Deferred tax asset - Prepaid expenses and other current assets - Total current assets ) Property and equipment, net ) (h) Investments - ) (e) Intangible assets, net (c) Long-term deferred tax asset - - Goodwill - (d) Other assets 63 - Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ ) (b) $ Accrued expenses and other current liabilities 31 - Convertible note payable - Current portion of term loan payable - Total current liabilities ) Convertible note payable - - Term loan payable - - Borrowings under credit facility - - Other non-current liabilities 25 - - 25 Totalliabilities ) Commitments and Contingencies Stockholders' Equity: Preferred stock ) (e)(f) - Common stock 10 - 10 Additional paid-in capital - (a)(f) Accumulated deficit ) ) (g) ) Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to the unaudited pro forma condensed combined financial statements. 2 AUTOBYTEL INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Year Ended December 31, 2014 Pro Forma Historical Adjustments Pro Forma Autobytel AutoWeb (Note 5) Combined (in thousands, except share and per share data) Revenues: Lead fees $ $
